2021DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 4,421,809 issued to Bish et al. and US 2016/0257097 issued to Bing et al.
Nagahama discloses a separable floor mat comprising a mat body (i.e., applicant’s textile component) and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric and an elastomer backing (abstract).  The elastomer backing comprises an elastomer blended with a magnetic powder (abstract).  The base, which supports the mat body, is also magnetized by a magnet rubber spread on a support surface (abstract).  The mat body is attached to the base to form a unitary structure, but can be easily detached due to the magnetic attraction (abstract).  
The base has a size smaller than the outer peripheral portion of the mat body, such that the mat body covers the base and extends over the peripheral edges thereof (col. 3, lines 36-50, col. 4, lines 7-26, col. 5, lines 44-48, col. 6, lines 9-17, and Figure 2).  In the working example, the mat base is sized to be nearly the same size as the starting fabric of the mat body (i.e., 750 x 900 mm)(col. 10, lines 27-38).  The backing of the mat body (i.e., frame-like thick portion) extends beyond the edges of the base fabric to a width of about 40 mm (col. 10, lines 19-21).  This calculates to the mat body being approximately 790 x 940 mm or about 5% greater in size than the base.    
The backing of the mat body is formed of an elastomer coating blended with a magnetic powder (i.e., applicant’s second layer of rubber material and magnetic particles), while the supporting surface of the base is formed of a magnetic rubber sheet (col. 3, lines 36-50 and col. 4, lines 6).  The elastomer of the mat body backing may be nitrile-butadiene rubber (NBR) (i.e., nitrile rubber), styrene-butadiene rubber (SBR), chloroprene rubber, polyisoprene, butyl rubber, natural rubber, ethylene-propylene-diene rubber (EPDM), soft vinyl chloride resin (i.e., polyvinyl chloride rubber), polyurethane, or the like (col. 6, line 64-col. 7, line 7).  Nitrile-butadiene rubber is preferred for its resistance against oils and weatherability (col. 7, lines 4-5).  The magnetic powder to be blended into the backing may be iron, iron alloy, tri-iron tetroxide (Fe3O4), or ferrite (col. 7, lines 8-10).  The magnetic powder has a grain size of 0.1-10 microns and is blended in an amount of 20-1300 parts by weight (pbw), preferably 50-500 pbw per 100 pbw of the elastomer (col. 7, lines 16-22).  The elastomer for the backing may contain vulcanizing agents or vulcanization promoting agent to form a vulcanized rubber (col. 7, lines 55-60 and col. 8, lines 25-32).  The magnetic elastomer is coated onto the back of the pile fabric to form a magnetic coating (col. 7, lines 61-67).  
The base is a magnetic rubber sheet having a flat surface for supporting the mat (col. 8, lines 33-35).  Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an elastomer, vulcanizing, and magnetizing (col. 8, lines 35-41 and col. 9, lines 12-21).  The elastomer may be the same elastomer as employed in the mat body (e.g., polyvinyl chloride rubber) (col. 8, lines 43-45).  The ferromagnetic material may include ferrite magnet, cobalt, aluni or alunico, rare earth cobalt, soft ferrite powder, and permalloy powder (col. 8, lines 46-48).  Specific ferrites include barium iron oxide, magnesium iron oxide, and strontium iron oxide (col. 8, lines 48-52).  The ferromagnetic powder has a grain size of 0.1-10 microns and is present in an amount of 50-1300 pbw, preferably 50-800 pbw per 100 pbw of the elastomer (col. 8, lines 61-65).  The elastomer of the base may include a vulcanizing agent and a vulcanization promoting agent (col. 9, lines 6-11).  The base may be made entirely or partially of the magnetic rubber sheet (col. 9, lines 23-29).  
The base fabric (i.e., primary backing) may be a woven, nonwoven, or knit fabric comprising synthetic fibers, such as polyester, polyamide, acrylic, or polyolefin (col. 6, lines 28-37).  The pile yarns may be cotton, rayon, polyvinyl alcohol, acrylic, nylon, or any other synthetic fiber (col. 6, lines 49-53) (e.g., polypropylene, polyester).  Said pile yarns may be tufted into the base fabric and may form a cut pile or loop pile surface (col. 6, lines 53-57).  The mat body may be removed from the base, washed, and replaced for use (col. 3, lines 26-35, col. 4, lines 27-35, and col. 11, lines 14-21).
Thus, the Nagahama reference teaches the limitations of claims 1-10 with the exceptions (a) the face yarns are dyed or printed, (b) the base component has an adhesive composition on its floor facing surface, and (c) the textile component is at least 10% larger in length and width than the base component.  
Regarding exception (a), while Nagahama is silent with respect to an explicit teaching that the pile face yarns are dyed and/or printed, the reference does state, “Though the mat body used in the present invention is constructed as described above, it should be noted that there is no particular limitation on the planar shape, the length of the mat pile, the shape of the surface portion or the color” (col. 6, lines 22-25). Thus, Nagahama explicitly teaches there are no limitations on the color of the mat body, which comprises the pile yarns. Said teaching amounts to an implicit teaching that the pile yarns are dyed and/or printed. As one of ordinary skill in the art readily understands, all carpeting materials, including tufted pile floor mats, comprise pile yarns that are dyed and/or printed in some manner to provide color thereto, thereby rendering said carpet commercially desirable. In other words, the disclosed coloration of the mat pile necessitates the pile face yarns are dyed and/or printed with color. Therefore, exception (a) is implicitly taught by Nagahama.
Regarding exception (b), Nagahama fails to teach the addition of an adhesive material on the floor-facing surface of the base component to adhere the floor mat to a flooring surface.  However, such adhesives are known in the art.  For example, Bish teaches a floor mat having a pressure sensitive adhesive coating on the back thereof for adhering said mat to a floor to provide stability of said mat (abstract, col. 2, lines 20-34, and Figure 1).  Additionally, Bing teaches a floor mat comprising a pressure sensitive adhesive on the back thereof for maintaining the floor mat position on a floor (abstract and section [0055]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a pressure sensitive adhesive to the back of the base for adhering the floor mat to a flooring surface.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (b) is rejected as being obvious over the cited prior art.  
Regarding exception (c), while the Nagahama reference teaches a working embodiment, wherein the textile component is at 5% larger in length and width than the base component, the reference fails to teach the textile component is at least 10% larger.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to render the mat body at least 10% larger since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Increasing the difference is size between the two components would enable a more weighted periphery of the mat so as to prevent turned up edges of said mat.  (See col. 5, lines 44-51.) A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, exception (c) and claims 1-10 are rejected as being obvious over the cited prior art.  
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 4,421,809 issued to Bish et al., US 2016/0257097 issued to Bing et al., and US 2004/0013849 issued to Kobayashi.
In the alternative, the claims are rejected as being obvious over Nagahama, Bish, and Bing, as set forth above, and in further view of Kobayashi. 
As set forth above, Nagahama fails to explicitly teach that the face yarns are dyed or printed. However, Nagahama does teach there are no limitations on the color of the mat body, which comprises the pile yarns. In the event a skilled artisan would not readily understand how to color a pile fabric, one would look to the prior art for guidance. For example, Kobayashi teaches a multi-component magnetic floor mat comprising a base portion and a textile mat or rug portion, wherein said portions are releasably connected by magnetic means (abstract). Kobayashi teaches the mat component, which comprises face yarns tufted into a primary backing, may be dyed or printed to meet user specifications (sections [0019] and [0022]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dye or print the face yarns of Nagahama’s floor mat, as taught by Kobayashi, in order to provide color to the floor mat resulting in a commercially successful floor mat (e.g., having an aesthetically pleasing variety of colors and patterns). Therefore, claims 1-10 are rejected over the cited prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 12, 2022/20